DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The amendment filed 5/20/20 is acknowledged. Claims 1-67 have been canceled. Claims 62-81 are pending and under examination.
Clarity of the Record
The instant application is a divisional application of application 14/401,053, now U.S.
Patent No. 10,485,858. However, the instant application is not afforded protection under 35
U.S.C. 121 because the instant claims are of the same scope as the ‘858 claims and do not
present claims to a group of invention identified by the examiner as patentably distinct from the
invention elected in the parent application. Thus, the claims of the instant application are not
consonant with the restriction requirement made in the ‘053 application. Accordingly, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 62-69, 73, 75-76, and 78-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada et al. (US Patent Application Publication 2012/0052080 A1, Published March 1, 2012) in view of Bernatchez et al. (Vaccine. 2011; 29(16):3021-30).
The claims are drawn to a method for treating brain cancer in a human subject in need thereof comprising administering to said subject a pharmaceutical composition comprising an IL-13R1c2 peptide having an amino acid sequence chosen from SEQ ID NOs:1-4, an EphA2 peptide having the amino acid sequence set forth in SEQ ID NO:5, a survivin peptide having the amino acid sequence set forth in SEQ ID NO:9, and a Tetanus toxoid peptide having the amino acid sequence set forth in SEQ ID NO:10, wherein said composition is formulated as an emulsion, wherein the method does not comprise administering a peptide consisting of SEQ ID NO:7, and wherein the pharmaceutical composition is co-administered with bevacizumab. 

Okada teaches a method of treating brain cancer comprising an  IL-13Ra2 peptide, an EphA2 peptide, a survivin peptide, and a Tetanus toxoid, wherein the composition comprises an emulsifier   (See paragraphs 0010-0015). Okada et al. teaches that the IL-13Ra2 peptide comprises WLPFGFILI, WLPFGFILV, ALPFGFILV, or ELPFGFILV (See paragraphs 0010 and 0320 and table 1); the EphA2 peptide comprises TLADFDPRV (See paragraphs 0011 and 0320); and the tetanus peptide comprises AQYIKANSKFIGITEL (See paragraph 0320). Okada teaches a survivin peptide having the sequence LMLGEFLKL and teaches that any survivin peptide capable serving as an HLA-A2 restricted CTL epitope may be used in the composition (See paragraphs 0045, 0084-0085, and 0320). Okada teaches that the composition is used in combination with an anti-angiogenic agent, and a preferred anti-angiogenic agent is bevacizumab (See paragraph 0211).  Okada teaches that the composition is administered subcutaneously (See paragraph 0139). Okada et al. teach that the method further comprises administering one or more immunomodulatory agents. Okada et al. teach that the one or more immunomodulatory agents is selected from poly-ICLC, a synthetic nucleic acid that is a TLR-3 ligand; or imiquimod (See paragraphs 0012-0015 and 0101 and claims 36 and 43). Okada teaches that the emulsifier is montanide ISA-51 (See paragraphs 0014-0015, 0073, 0105, and 0324). Okada teaches that the immunomodulatory agent poly-ICLC is administered 
Okada does not teach that the survivin peptide comprises ELMLGEFLKL (SEQ ID NO: 9). 
Bernatchez et al. teach that survivin is a tumor antigen that is currently being targeted in vaccine approaches against cancer. Bernatchez et al. teach that the survivin decamer peptide ELMLGEFLKL (95-104m) has enhanced HLA-A0201 binding and expanded antigen-specific CD8+ T-cell responses in normal donors much more than 95-104wt and with a comparable magnitude or stronger than 96-104m (3022-3024). Bernatchez et al. teach that T-cells activated with 95–104m recognized Sur-over-expressing tumor cells (See page 3022-3024). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Okada to administer a composition comprising the survivin peptide ELMLGEFLKL (SEQ ID NO: 9) because Okada et al. teach that any survivin peptide capable serving as an HLA-A2 restricted CTL epitope may be used in the composition, and  Bernatchez et al. teach that the survivin peptide ELMLGEFLKL has enhanced HLA-A0201 binding and expanded antigen-specific CD8+ T-cell responses in normal donors with a comparable magnitude or stronger than 96-104m. One of ordinary skill in the art would be motivated to treat cancer comprising administering a composition comprising IL-13Ra2 peptide, an EphA2 peptide, a Tetanus toxoid, and the survivin peptide ELMLGEFLKL because doing so would provide a tumor specific peptide based therapeutic composition, which would significantly improve the current treatment regimen for brain cancer.  One would have a reasonable 
Additionally, it would have been obvious to one with ordinary skill in the art, at the time the invention the invention was made, to substitute the survivin peptide ELMLGEFLKL for the survivin peptide LMLGEFLKL because the Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the prior art contained a product which differed from the claimed product by the substitution of some component with another component, where both components are known in the art, and one of ordinary skill in the art could have substituted one known element for another to yield predictable results, the substitution of one known element for another would have been obvious. In the instant case, Okada teaches that any survivin peptide can be used in the composition of the method. Thus, it would have been obvious to one of skill in the art to use the survivin peptide, as taught by Bernatchez, which is known in the art to have enhanced HLA-A0201 binding and antitumor activity. It would be predictable that the composition of Okada could be modified to include the survivin peptide of Bernatchez et al., since Okada teaches that any survivn peptide could be used in the composition. The substitution of one survivin peptide for another would require no alterations in the composition and the method would still function in the same manner. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.
Claims 70-72, 74, 77,  and 81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada et al. (US Patent Application Publication 2012/0052080 A1, Published March 1, 2012) in view of Bernatchez et al. (Vaccine. 2011; 29(16):3021-30) as applied to s 62-69, 73, 75-76, and 78-80 above, and further in view of Wallenfriedman et al. ( J Neurosurg 90:1064–1071, 1999).
Dependent claim 70 adds the following limitation: wherein said composition is emulsified by Montanide ISA-51; and wherein said one or more immunomodulatory agents is GM-CSF.
Claim 71 is drawn to a method for treating brain cancer in a subject in need thereof comprising administering to said subject: (i) a first pharmaceutical composition comprising an IL-13Rca2 peptide having an amino acid sequence chosen from SEQ ID NOs:1-4, an EphA2 peptide having the amino acid sequence set forth in SEQ ID NO:5, a survivin peptide having the amino acid sequence set forth in SEQ ID NO:9, and a Tetanus toxoid peptide having the amino acid sequence set forth in SEQ ID NO:10, wherein said composition is formulated as an emulsion; (ii) a second pharmaceutical composition comprising GM-CSF; and (iii) a third pharmaceutical composition comprising imiquimod, wherein the method does not comprise administering a peptide consisting of SEQ ID NO:7, and wherein the pharmaceutical composition is co-administered with bevacizumab.
Okada teaches a method of treating brain cancer comprising an  IL-13Ra2 peptide, an EphA2 peptide, a survivin peptide, and a Tetanus toxoid, wherein the composition comprises an emulsifier   (See paragraphs 0010-0015). Okada et al. teaches that the IL-13Ra2 peptide comprises WLPFGFILI, WLPFGFILV, ALPFGFILV, or ELPFGFILV (See paragraphs 0010 and 0320 and table 1); the EphA2 peptide comprises TLADFDPRV (See paragraphs 0011 and 0320); and the tetanus peptide comprises AQYIKANSKFIGITEL (See paragraph 0320). Okada teaches a survivin peptide having the sequence LMLGEFLKL and teaches that any survivin peptide capable serving as an HLA-A2 restricted CTL epitope may be used in the composition (See paragraphs 0045, 0084-0085, and 0320). Okada teaches that the composition is used in combination with an anti-angiogenic agent, and a preferred anti-angiogenic agent is bevacizumab (See paragraph 0211).  Okada teaches that the composition is administered subcutaneously (See paragraph 0139). Okada et al. teach that the method further comprises 
Okada does not teach that the survivin peptide comprises ELMLGEFLKL (SEQ ID NO: 9). 
Bernatchez et al. teach that survivin is a tumor antigen that is currently being targeted in vaccine approaches against cancer. Bernatchez et al. teach that the survivin decamer peptide ELMLGEFLKL (95-104m) has enhanced HLA-A0201 binding and expanded antigen-specific CD8+ T-cell responses in normal donors much more than 95-104wt and with a comparable magnitude or stronger than 96-104m (3022-3024). Bernatchez et al. teach that T-cells activated with 95–104m recognized Sur-over-expressing tumor cells (See page 3022-3024). 
Okada and Bernatchez et al. do not teach administering a composition comprising GM-CSF.
Wallenfriedman et al. teach a method of treating glioblastoma comprising administering GM-CSF by continuous localized subcutaneous infusion (See page 1065). Wallenfriedman et al. teach that tumor regression was seen in all animals treated with GM-CSF infusion and irradiated tumor antigens (See pages 1067-1068). Wallenfriedman et al. teach that localized 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined method of Okada and Bernatchez et al. to additionally administer a composition comprising GM-CSF because Wallenfriedman et al. teach that GM-CSF in combination with tumor antigens induces a systemic antitumor response that leads to regression of distant peripheral and intracerebral tumors. Further, Wallenfriedman et al. teach that the GM-CSF-induced antitumor response correlates with enhanced CD8+ cytotoxic T-lymphocyte infiltration into regressing tumors. One of ordinary skill in the art would be motivated to treat brain cancer with a composition comprising IL-13Ra2 peptide, an EphA2 peptide, a Tetanus toxoid, the survivin peptide ELMLGEFLKL, bevacizumab, and additionally a composition comprising GM-CSF, and with a reasonable expectation of success, because doing so would provide a tumor specific peptide based therapeutic composition, as well as provide augmented immune responses with localized subcutaneous delivery of GM-CSF to the tumor vaccine injection site. 
Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 62-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,485,858 in view Okada (US Patent Application Publication 2012/0052080 A1, Published March 1, 2012).
The ‘858 claims are drawn to method for treating brain cancer in a human subject in need thereof comprising administering to said subject a pharmaceutical composition comprising an IL-13Rα2 peptide having an amino acid sequence selected from the group consisting of SEQ ID NOs:1-4, an EphA2 peptide having the amino acid sequence set forth in SEQ ID NO:5, a survivin peptide having the amino acid sequence set forth in SEQ ID NO:9, and a Tetanus toxoid peptide having the amino acid sequence set forth in SEQ ID NO:10, wherein said composition is formulated as an emulsion, and wherein the method does not comprise administering a peptide consisting of SEQ ID NO:7. The ‘858 claims teach where in the pharmaceutical composition is administered subcutaneously. The ‘858 claims teach method for treating brain cancer in a subject in need thereof comprising administering to said subject (i) a pharmaceutical composition comprising an IL-13Rα2 peptide having an amino acid sequence selected from the group consisting of SEQ ID NOs:1-4, an EphA2 peptide having the amino acid sequence set forth in SEQ ID NO:5, a survivin peptide having the amino acid sequence set forth in SEQ ID NO:9, and a Tetanus toxoid peptide having the amino acid sequence set forth in SEQ ID NO:10, wherein said composition is formulated as an emulsion; and (ii) one or more immunomodulatory agents; wherein the method does not comprise administering a peptide consisting of SEQ ID NO:7. The ‘858 claims teach wherein said composition is emulsified by Montanide ISA-51; and wherein said one or more immunomodulatory agents is GM-CSF or imiquimod. The ‘858 claims teach a method for treating brain cancer in a subject in need thereof comprising administering to said subject (i) a first pharmaceutical composition comprising an IL-13Rα2 peptide having an amino acid sequence selected from the group consisting of SEQ ID NOs:1-4, an EphA2 peptide having the amino acid sequence set forth in SEQ ID NO:5, a survivin peptide having the amino acid sequence set forth in SEQ ID NO:9, and a Tetanus 
The ‘858 patent claims do not teach wherein bevacizumab.
However, Okada teaches a method of treating brain cancer comprising administering a composition comprising an  IL-13Ra2 peptide, an EphA2 peptide, a survivin peptide, and a Tetanus toxoid, wherein the composition comprises an emulsifier  (See paragraphs 0010-0015). Okada et al. teaches that the tetanus peptide comprises AQYIKANSKFIGITEL (See paragraph 0320). Okada teaches that the composition is used in combination with an anti-angiogenic agent, and a preferred anti-angiogenic agent is bevacizumab (See paragraph 0211).  Okada teaches that the well characterized Th epitope AQYIKANSKFIGITEL from the  tetanus toxoid protein is known to act as a helper T cell epitope (See paragraph 0109). 
Therefore, it would have been obvious to one of skill in the art at the time the invention was made to modify the method of the ‘858 claims to additionally administer bevacizumab because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering an IL-13Ra2 peptide, an EphA2 peptide, the tetanus peptide AQYIKANSKFIGITEL, the survivin peptide ELMLGEFLKL, and GM-CSF in combination with bevacizumab as taught in the ‘858 patent claims in view of the teachings of Okada, one would achieve a composition for treating brain cancer. The use of a composition comprising an IL-13Ra2 peptide, an EphA2 peptide, the tetanus peptide AQYIKANSKFIGITEL, the survivin peptide ELMLGEFLKL, and GM-CSF in combination with bevacizumab to treat brain cancer is nothing “more than the predictable use of prior art elements according to their established functions.” KSR, 550 U.S. at 417. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646